Citation Nr: 1635663	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a skin disability, to include pseudo folliculitis barbae and eczema.

2.  Entitlement to an initial compensable rating prior to December 10, 2014, and in excess of 10 percent thereafter for a left knee disability.

3.  Entitlement to an initial compensable rating prior to December 11, 2012, and in excess of 10 percent thereafter for a right knee disability.

4.  Entitlement to an initial compensable rating prior to December 21, 2012, and in excess of 10 percent thereafter for a left foot disability.  

5.  Entitlement to an initial compensable rating prior to December 21, 2012, and in excess of 10 percent thereafter for a right foot disability. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 2004 to January 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the case was subsequently transferred to Phoenix, Arizona.

In his December 2008 substantive appeal (VA Form 9), the Veteran requested a travel board hearing before a Veterans Law Judge and a hearing was scheduled to be held in March 2016.  The Veteran failed to appear for that hearing and did not provide good cause for this failure to appear; therefore, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of entitlement to a compensable rating prior to December 21, 2012, and in excess of 10 percent thereafter for a left foot disability and entitlement to a compensable rating prior to December 21, 2012, and in excess of 10 percent thereafter for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin disability, to include pseudo folliculitis barbae and eczema covers less than 20 percent of the entire body and less than 20 percent of exposed area is affected. 

2.  Prior to December 10, 2014, the Veteran's left knee disability was at worst, manifested by minimal sharpening of the tibial eminence, subjective pain, flexion to no less than 135 degrees, extension to 0 degrees, and no objective evidence of painful motion or additional limitation in range of motion following repetitive-use testing.

3.  From December 10, 2014, the Veteran's left knee disability is manifested by flexion to 85 degrees with objective evidence of painful motion at 85 degrees, extension to 0 extension with no objective evidence of painful motion, additional functional loss and limitation in range of motion after repetitive-use testing and regular use of a left knee brace.

4.  Prior to December 11, 2012, the Veteran's right knee disability was at worst, manifested by minimal sharpening of the tibial eminence, subjective pain, flexion to 140 degrees, extension to 0 degrees, no objective evidence of painful motion, functional loss or functional impairment.

5.  From December 11, 2012, the Veteran's right knee was at worst, manifested by flexion to 90 degrees with objective evidence of painful motion at 90 degrees, extension to 0 degrees with no objective evidence of painful motion, additional functional loss and limitation in range of motion after repetitive-use testing, degenerative traumatic arthritis and regular use of a right knee brace.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a skin disability, to include pseudo folliculitis barbae and eczema are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2014).

2.  The criteria for an initial compensable rating prior to December 10, 2014, and in excess of 10 percent thereafter for a left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261, 5260 (2015).

3.  The criteria for an initial compensable rating prior to December 11, 2012, and in excess of 10 percent thereafter for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 	 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A November 2008 SOC adjudicated these downstream claims after the Veteran had expressed his timely disagreement with the initial noncompensable ratings assigned for his skin disability, left knee disability, right knee disability, left foot disability and right foot disability.  Therefore, he has received all essential notice, he has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran has not alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and afforded the Veteran VA examinations to determine the severity of the Veteran's skin and bilateral knee disabilities.  Regarding the issues adjudicated on the merits, the Board finds that the VA examinations of record are sufficient  upon which to determine the appropriate disability ratings.

The Board notes that the Veteran's representative asserted that the January 2013 VA skin examination is too remote to adequately determine the severity of the Veteran's skin disability.  However, neither the Veteran, nor his representative have asserted, and the record does not indicate, that the Veteran's skin disability has worsened.  The mere passage of time is not a sufficient basis to obtain an additional VA examination.  The record contains sufficient competent medical evidence to decide the claim.  Therefore, a new VA examination is not required to evaluate the severity of the Veteran's skin disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  VA has complied with all procedural due process requirements. 

Disability Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 	 1 Vet. App. 589 (1991). 

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that in its evaluation of musculoskeletal disabilities, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59  is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34  (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 	 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59  (2014).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2014).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin disability

The RO rated the Veteran's skin disability, to include pseudo folliculitis barbae and eczema under the provisions of 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  Review of the rating schedule reveals no other more appropriate criteria.

The Board notes that Criteria for rating disabilities of the skin have been revised during the course of the Veteran's claim and appeal.  The VA revised the criteria for rating skin disorders on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The changes in 2008 do not directly address eczema/dermatitis other than in the sense that in the event that the predominant disability was scars, the criteria for scars were changed. In this case, the predominant disability is not scars; so the applicable criteria remain unchanged.

Under 38 C.F.R. § 4.118, DC 7806 (2015), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period. 

A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran was service-connected for pseudo folliculitis barbae and eczema with a 10 percent disability rating in a February 2008 rating decision.  The Veteran filed a notice of disagreement (NOD), asserting that the rating his skin disability had worsened.

In connection with the claim for service connection, the Veteran underwent a VA skin examination in January 2008.  Physical examination revealed papules all over the beard area and anterior aspect of the neck with no pustules.  The examiner determined that the area affected was 2 percent of the total body and 10 percent of the exposed area.

The examiner also noted that the Veteran had dry hands with erythematous small patches and scales on the dorsum sides of the fingers of both hands.  The examiner determined that the area affected was less than 1 percent of the total body, and 2 percent of the exposed area.  

There was no inflammation, ulceration, tenderness, associated systemic or nervous manifestations, or functional impairment with either the face and neck or the hands.  

The Veteran was afforded another VA examination in January 2013.  The examiner noted that the Veteran had scaled patches on his right hand, dorsal aspect of four fingers with erythematous; a 12 centimeter by 4 centimeter hyper pigmented patch on his left chest; a circular scaled patch on his left foot instep; and a 10 centimeter by 4 centimeter hyper pigmented, lichenified patch on his left flank.  Upon examination of the Veteran, the examiner determined that the Veteran had eczema on at least 5 percent, but less than 20 percent of his total body, and less than 5 percent of his exposed body area.  No systemic therapy or use of immuneo-suppressive drugs were noted.

A May 2008 VA treatment record notes scattered dark maculopapular patches ranging from 1 centimeter to 10 centimeters in size in random patterns on anterior and posterior chest.  A December 2009 VA treatment record notes scattered areas of hyperpigmentation on the anterior chest and dry skin on the hands.

In light of the medical evidence, a higher 30 percent rating for is not warranted because the evidence of record indicates that Veteran's psuedofolliculitis barbae and eczema did not cover more than 20 percent of the entire body or more than 20 percent of the exposed areas affected.  Moreover, the evidence does not show the Veteran required more than a topical therapy during the appeal period.  There is no indication of use of a steroidal type topical ointment used.  See Warren v. McDonald, CAVC 13-3161 (May 10, 2016).  Therefore, an initial rating in excess of 10 percent for eczema is not warranted.

The Board has considered the Veteran's assertion that a higher disability rating is warranted for his psuedofolliculitis barbae and eczema.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his psuedofolliculitis barbae and eczema because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of psuedofolliculitis barbae and eczema is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

Left and Right Knee Disabilities

The Veteran's service-connected left knee disability is currently evaluated under DCs 5260, 5261.  The right knee disability is currently evaluated under  38 C.F.R. 	 § 4.71a , DCs 5003-5261, 5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion of the leg, a 0 percent (noncompensable) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 0 percent (noncompensable) rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees. A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Left Knee Prior to December 10, 2014 and Right Knee Prior to December 11, 2012

At the January 2008 VA bilateral knee examination, the Veteran reported bilateral knee pain during daily life activity.  He rated the pain from prolong sitting at a 2 out of 10, and indicated that the pain flares up and increases to level 8 out of 10 when kneeling, squatting, running and playing sports.  Physical examination of the Veteran revealed no swelling, redness, tenderness or deformities of either knee.  There was no pain on motion or additional limitation following repetitive use.  The examiner indicated that the ligaments were intact, there was no meniscus tear, and the Lachman, drawer and McMurray tests were normal. The McMurray test is normal.  His gait is normal.  No limitation on standing and walking, no varus or valgus deformities, no instability of either knee joint.  Flexion was limited to 140 degrees bilaterally, extension was limited to 0 degrees bilaterally.  There were no neurological abnormalities.  Neither the range of motion of either knee joint, nor functional use were additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during the flare-ups.

The Veteran was afforded another VA examination in December 2012.  At that examination, the Veteran did not report that flare-ups impact the function of his knees.  The Veteran's right knee flexion was limited to 100 degrees with objective evidence of painful motion at 20 degrees, extension was limited to 0 degrees with there was no objective evidence of painful motion, and no additional limitation in range of motion following repetitive-use testing.  

The Veteran's left knee flexion was limited to 135 degrees with no objective evidence of painful motion, extension was limited to 0 degrees with no objective evidence of painful motion, and no additional limitation in range of motion following repetitive-use testing.  Post repetitive-use, left knee flexion improved and was limited to 140 degrees with no objective evidence of painful motion.  

Both knees had normal knee flexion and extension muscle strengths.  Anterior, posterior and medial-lateral instability was normal bilaterally.  There was no history of recurrent patellar subluxation or dislocation.  There was also no history of a meniscus condition or any surgical procedures.  

VA treatment records show that in January 2008, X-ray views of the bilateral knees were normal.  A May 2008 VAMC treatment record notes that the Veteran had bilateral knee pain when he walks.  Comparing the January 2008 X-rays, the clinician noted that the Veteran now had mild spiking tibial spines in both knees.  In February 2009, X-rays revealed that the Veteran now had minimal sharpening of the tibial eminence of both knees.  There was no osteophyte formation, definite fracture, dislocation or osseous lesions.  In February 2009, the Veteran was issued right knee brace.  It was noted that right knee pain was greater than left knee pain.  A May 2011 VA treatment record notes the Veteran's complaint that his right knee had once given out.  

VA treatment records prior to December 2012 reflect treatment for bilateral knee pain, but contain no range of motion testing.  Based on the evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's left and right knee disabilities more nearly approximate the level of severity contemplated by a 10 percent rating prior to December 10, 2014 for the left knee and prior to December 11, 2012 for the right knee.  There is no evidence of record that the symptomatology of the Veteran's left knee or right knee disabilities result in disability of similar severity to that contemplated by a 10 percent rating prior to the dates assigned.

Left Knee after December 10, 2014 and Right Knee after December 11, 2012

The Veteran underwent a VA examination in December 2014.  Range of motion testing showed that the Veteran's right knee flexion was limited to 90 degrees with objective evidence of painful motion at 90 degrees.  Left knee flexion was limited 85 degrees with objective evidence of painful motion.  Although, there was no limitation of extension of either knee, there was objective evidence of pain at 0 degrees for both knees.

Post repetitive use testing showed right knee flexion limited to 70 degrees and left knee flexion limited to 80 degrees.  Again, there was no limitation of extension of either knee.

Following repetitive-use testing, the Veteran had additional limitation of motion and functional loss/impairment in both knees, including less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight bearing.  He also had tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength and joint stability tests results were normal for both knees.  Regular use of knee braces for both knees was noted.  Degenerative arthritis of the right knee was also noted. 

In order to warrant a higher rating under Diagnostic Code 5260 for his left knee after December 11, 2014 and for his right knee after December 10, 2012, the Veteran's knee flexion would have had to be limited to 60 degrees or less.  In order to warrant a compensable rating under Diagnostic Code 5261, the Veteran would have had to have limitation of extension to 10 degrees or more.  As such, a disability rating in excess of 10 percent for a left knee disability after December 1, 2014, and after December 10, 2012 for a right knee disability, is not warranted.

Finally, with respect to the arthritis, medical evidence indicates that the Veteran has arthritis in his right knee.  However, to award the Veteran a separate higher rating for such would constitute pyramiding, as the symptomatology for the Veteran's painful limitation of motion is duplicative or overlapping with the symptomatology of his arthritis (manifested by painful limitation of motion).  See Esteban v. Brown, 6 Vet. App. 259, 261-62.  Thus, an increased rating under Code 5003 is not warranted.

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has also considered the Court's requirement that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this regard, the Board acknowledges that on the December 2012 VA examination, painful motion was noted at 20 degrees.  However, upon repetitive-use, flexion was to 100 degrees and there was no additional functional loss or additional limitation of range of motion.  Additionally, as indicated above, muscle strength and joint stability (anterior, posterior and medial-lateral) of both knees was tested.  Testing of medial-lateral instability included applying valgus/varus pressure to the knees in extension and 30 degrees of flexion.  Further, subsequent examination showed that the range of motion was not limited to 20 degrees.  The Board finds that this isolated marking does not reflect that functional range of motion was limited to 20 degrees at any time in appellate review.  The preponderance of the evidence indicates that the Veteran has always retained greater range of motion.

Applying the holding in Correia, the Board finds that the VA examinations of record are adequate to adjudicate this appeal as they appropriately evaluate range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on standing and walking, instability and varus and valgus deformities.  Range of motion comparison of the "undamaged" joint does not apply here as the Veteran has a bilateral knee disability.  Considering all the evidence of record, the Board finds that the evidence is sufficient upon which to determine the functional limitation of motion under all relevant case law and requirements as to range of motion testing.

Notably, the Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, higher ratings based on functional loss are not warranted at any time during the appeal period.  The Veteran has complained of pain, limited movement, and difficulty walking, standing, and sitting due to his left and right knee disabilities.  The Board notes, however, that the ratings for limitation of motion already assigned contemplates the degree of painful motion and fatigability demonstrated here.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 90 degrees on the right and no less than 85 degrees on the left.  The evidence revealed no additional limitation of motion on repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.

Genu recurvatum, ankylosis, subluxation, lateral instability, dislocated or removal of cartilage, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply. 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5257, 5258, 5262, 5263. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign compensable ratings for the left knee disability prior to December 10, 2014, and for the right knee prior to December 11, 2012.  Likewise, there is no provision upon which to assign ratings higher than 10 percent for a left knee disability after December 10, 2014, or for a right knee disability after December 11, 2012.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left knee disability, right knee disability and skin disability.  The Veteran's left and right knee disabilities are manifested by pain, limited motion, and fatigability upon repetitive use.  The ratings assigned contemplate these impairments.  The Veteran's skin disability, which covers less than 20 percent of his entire body, and less than 20 percent of exposed area, is also contemplated by the assigned rating.

For these reasons, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence shows that the Veteran currently maintains gainful employment, the issue of entitlement to TDIU is not raised by the record.


ORDER

1.  An initial rating in excess of 10 percent for a skin disability, to include pseudofolliculitis barbae and eczema is denied.

2.  A compensable rating prior to December 10, 2014, and in excess of 10 percent thereafter for a left knee disability is denied.

3.  A compensable rating prior to December 11, 2012, and in excess of 10 percent thereafter for a right knee disability is denied.


REMAND

The Veteran seeks a higher disability rating for his left and right foot disabilities diagnosed as hallux valgus with plantar fasciitis.  Initially, in February 2008, the Veteran's left and right foot disabilities were rated under 38 C.F.R § 4.71a; Diagnostic Code 5284 for other foot injuries.  He had separate noncompensable ratings for each foot.  In a March 2013 rating decision, the RO increased the ratings to 10 percent for each foot.  Currently, the Veteran's left and right foot disabilities are rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276 for bilateral pes planus.  In a January 2014 rating decision, the RO assigned a 30 percent rating for the Veteran's bilateral plantar fasciitis.   

The record shows that the Veteran also has diagnoses of pes planus.  See e.g. May 2008 VA treatment record, October 2012 VA treatment record.  However, it is not clear if this finding is related to the Veteran's left and right foot disabilities or contemplated by the assigned disability ratings.  Thus, additional examination is warranted before the Veteran's claims can be resolved.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records pertaining to the feet from August 2014 to present.

2.  Schedule the Veteran for the appropriate VA examination to address the impairment associated with the Veteran's left and right foot disabilities, to include service-connected bilateral hallux valgus with plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner is to clarify any and all diagnoses of the left foot and right foot found and whether the diagnoses are part of the service-connected disabilities.  Specifically,  the examiner is to clarify the following:

Whether the Veteran currently has, or at any time during the appeal period had, pes planus, or any other foot condition.  If pes planus is found, the examiner is to indicate whether the condition is "mild," "moderate," or "severe."  

Whether each diagnosis is "at least as likely as not" part of the already service connected left and right foot disabilities. 

Whether each diagnosis is "at least as likely as not" attributable to service.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


